Citation Nr: 0107407	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the July 11, 1977 rating decision wherein the RO 
denied service connection for thrombophlebitis, deep veins, 
left thigh and calf constituted clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 27, 1976 to 
September 8, 1976.

This matter is brought to the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The July 11, 1977 rating decision wherein the RO denied 
entitlement to service connection for thrombophlebitis, deep 
veins, left thigh and calf was not appealed by the veteran.  
The rating decision of July 30, 1998 granted service 
connection effective November 15, 1996, the date that the RO 
received the veteran's application to reopen his claim.  

The record shows that the veteran is now incarcerated and 
apparently has been confined since the late 1970's.  His VA 
Form 9, dated in November 1998 and received at the RO later 
the same month, was in essence a notice of disagreement with 
the effective date determination based on the claim of CUE.  
He did not request a Board hearing then or in the appeal 
filed in March 2000.  However, in a February 2000 letter to 
the RO he had asked for additional time to file his appeal 
and said that he would like to file a brief "to submit prior 
to a hearing" that would elaborate his intentions and 
evidence supporting his claim. 




The certification of appeal (VA Form 8) that the RO completed 
in March 2000 indicated that the veteran did not request a 
hearing.  However, it appears he clearly asked for a RO 
hearing in the February 2000 letter and it would be premature 
for the Board to issue a decision on the merits of this claim 
at this time.  38 C.F.R. § 19.9.  The VA Form 9 he filed did 
not advise him of the availability of a Board videoconference 
hearing option.

The Board must point out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 (VCAA), it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should contact the veteran to 
ascertain whether he still desires a 
hearing, and in this regard should advise 
him of all options available.

The appellant should be advised of the 
hearing schedule and scheduled for a 
hearing, that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  

All communications with the appellant 
regarding the scheduling of the RO 
hearing should be documented in the 
claims folder.

Alternatively, if the RO is able to 
schedule a videoconference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  


If the appellant affirmatively responds 
to this communication, in writing, then 
such a hearing should be scheduled and 
the appellant provided with adequate 
notification of the time and place.  

All communications with the appellant 
regarding the scheduling of the video- 
conference hearing should be documented 
in the claims folder.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2000) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  

Any binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
afford the veteran due process of law.  No action is required 
of the veteran until he is notified by the RO. 



		
	RONALD R. BOSCH

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


